               Case 1:21-cv-06206 Document 1 Filed 07/21/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------x
ALLIED INDUSTRIES PENSION FUND, and                                 :
PETER MITCHELL, and ANNE AHSANUDDIN, as :
Trustees and fiduciaries of the Allied Industries                   :
Pension Fund,                                                       : Case No.:
                                                                    :
                                    Plaintiffs,                     :
                   - against -                                      :
                                                                    :
BWAY CORPORATION D/B/A/ MAUSER                                      :
PACKAGING SOLUTIONS,                                                :
                                                                    :
                                    Defendant.
--------------------------------------------------------------------x

                                              COMPLAINT

                Plaintiffs Peter Mitchell and Anne Ahsanuddin, as Trustees and fiduciaries of the

Allied Industries Pension Trust Fund (the “Fund”), for their complaint allege as follows:

                                           INTRODUCTION

                This is an action brought under the Employee Retirement Income Security Act

(“ERISA”) and the Labor Management Relations Act (“LMRA”) to obtain and audit of an

employer’s books and records and to collect corresponding delinquent contributions and various

other sums owed by the employer to employee benefit plans.

                                    JURISDICTION AND VENUE

                1.       The Court has jurisdiction over this action pursuant to 28 U.S.C. §1331

and 29 U.S.C. §§185(a), 1132(a)(3), 1132(e)(1), 1132(f) and 1145.

                2.       Venue lies in this district under 29 U.S.C. §1132(e)(2), as the Fund is

administered in this district. Venue also lies in this district under 29 U.S.C. §185(a).




9715799.4
                Case 1:21-cv-06206 Document 1 Filed 07/21/21 Page 2 of 8




                                         THE PARTIES

                 3.    Plaintiffs are Trustees and fiduciaries of the Fund within the meaning of

29 U.S.C. §1002(21)(A), as they have discretion and control over the assets and administration

of the Funds.

                 4.    The Fund is an “employee benefit plan” and “multiemployer plan” within

the meaning of 29 U.S.C. §1002(3) and §1002(37), with their principal place of business c/o

their Third Party Administrator, Daniel H. Cook Associates, Inc., 253 West 35th Street, Suite

1200, New York, New York 10001.

                 5.    The Fund is jointly administered by a Board of Trustees, comprised of

labor and management representatives in accordance with Section 302(c)(5) of the Labor

Management Relations Act (the “LMRA”), 29 U.S.C. §186(c)(5).

                 6.    The Fund is maintained pursuant to the Allied Industries Pension Fund

Agreement and Declaration of Trust (the “Trust Agreement”) for the purposes of collecting and

receiving contributions from employers bound to collective bargaining agreements with the IUE-

CWA, AFL-CIO Local 81427 (the “Union”) and providing benefits to eligible participants.

                 7.    The Trust Agreement provides, in relevant part:

                       The Board of Trustees shall have the power and authority to
                       administer the Fund, and perform all acts, including those not
                       specifically provided for in this Agreement, deemed necessary by
                       the Board of Trustees to exercise and enforce all rights of the
                       Fund, and to carry out their purposes.

                 8.    In accord with the terms of the Trust Agreement, the Trustees have

enacted a Policy for Collection of Delinquent Contributions (the “Delinquent Contributions

Policy”) for the purposes of effecting collection of delinquent contributions, plus damages (if

warranted).




                                               -2-
             Case 1:21-cv-06206 Document 1 Filed 07/21/21 Page 3 of 8




                9.     The collective bargaining agreements, the Trust Agreement, and the

Delinquent Contributions Policy set forth “terms of the plan,” establishing that the Trustees are

fiduciaries responsible for administering the Fund and that the Fund is a beneficiary of the

collective bargaining, Trust Agreement, and Delinquent Contributions Policy terms.

Accordingly, the Trustees have legal right to bring suit under 29 U.S.C. §1132(a)(3) and 29

U.S.C. §1145.

                10.    BWAY Corporation d/b/a Mauser Packaging Solutions (“BWAY”) is, and

at all times relevant to this action has been, an “employer” within the meaning of 29 U.S.C.

§1002(5) and the Trust Agreement, with their principal place of business at 6 Litho Road,

Lawrence Township, New Jersey 08648.

                                FACTUAL BASIS FOR CLAIM

The Collective Bargaining Agreement,
the Trust Agreement and the Delinquent Contributions Policy

                11.    BWAY is bound to collective bargaining agreements with the IUE-CWA,

AFL-CIO Local 81427 (collectively and individually, the “CBA”).

                12.    BWAY is required to submit remittance reports to the Fund. The

remittance reports provide BWAY’s statement of the employees who performed work covered

by the CBA and the number of hours each such employee worked in covered employment.

                13.    At all times relevant to this action, the CBA, the Trust Agreement, and

Delinquent Contributions Policy have required BWAY to make contributions to the Fund on

behalf of its employees who are covered by the CBA.

                14.    The Trust Agreement and Delinquent Contributions Policy provide that if

BWAY fails to remit contributions by the date due, BWAY is liable to the Fund for (a) the

delinquent contributions; (b) interest at the rate set forth in Section 6621 of the Internal Revenue



                                                -3-
              Case 1:21-cv-06206 Document 1 Filed 07/21/21 Page 4 of 8




Code; (c) an amount equal to the greater of (a) interest on the delinquent contributions or

(b) liquidated damages of 20 percent of the delinquent contributions; and (d) attorney’s fees and

costs incurred.

                  15.    The Trust Agreement provides the Trustees (and their duly authorized

representatives) the right:

                         (1) to determine, discover and collect delinquent Contributions,

                         (2) to obtain the information necessary to properly allocate, credit
                         and record such Contributions as necessary to administer the Fund,

                         (3) to enforce the Trustees’ right to audit the Employer’s payroll
                         records; and

                  (e) collect attorney’s fees and costs of any action necessary to recover any
                  of the amounts described in (a) through (d).

                  16.    The Trust Agreement also provides that:

                         in operating and administering the Fund, the powers and/or duties
                         of the Board of Trustees, or its designee, shall include, but not be
                         limited to, the following: … (ff) To verify the accuracy of
                         statements and information submitted by the Employer and
                         Employees on Contribution forms, claim forms, and otherwise. In
                         furtherance of this right and duty, the duly appointed auditor for
                         the Fund shall, upon request, be permitted to examine the payroll
                         records, wage cards, or any other pertinent records of any persons
                         covered by a Collective Bargaining Agreement or Participation
                         Agreement.

                  17.    The Delinquent Contributions Policy provides that the Fund is authorized

to initiate one or more of the following actions: “Conduct audits to verify the accuracy of

Contributions.” Additionally, “if an employer has failed to submit any requested information or

documentation to which the Funds are entitled,” then the Fund may commence legal action.




                                                  -4-
              Case 1:21-cv-06206 Document 1 Filed 07/21/21 Page 5 of 8




The Failure to Provide an Audit

               18.    Despite repeated requests for an audit, BWAY has not allowed the Fund to

examine payroll records and conduct audits to verify the accuracy of contributions, as required

by the CBA, Trust Agreement and Delinquent Contributions Policy.

               19.    BWAY has also failed to pay any contributions, interest, liquidated

damages, and attorney’s fees and costs that may be deemed due by the audit.

Remittance Reports

               20.    Upon information and belief, BWAY has failed to submit accurate

remittance reports reflecting the amount of contributions due various months covered by the

CBA, and has failed to submit all contributions due for said periods.

Other Amounts

               21.    On information and belief, additional contributions, interest, liquidated

damages, audit fees, administrative fees, and attorney’s fees and costs will continue to become

due and owing by BWAY to the Funds during the pendency of this action, which, in part, may be

revealed by audit and remittance reports.

                                      COUNT I — ERISA

               22.    Plaintiffs repeat and reallege the allegations set forth in the preceding

paragraphs.

               23.    Section 515 of ERISA, 29 U.S.C. §1145, requires that “[e]very employer

who is obligated to make contributions to a multiemployer plan under the terms of the plan or

under the terms of a collectively bargained agreement shall, to the extent not inconsistent with

law, make such contributions in accordance with the terms and conditions of such plan or such

agreement.”




                                               -5-
             Case 1:21-cv-06206 Document 1 Filed 07/21/21 Page 6 of 8




               24.    ERISA, the CBA and the documents and instruments governing the Fund,

including the Trust Agreement and Delinquent Contributions Policy, authorize the Fund to

inspect the books and records of BWAY for the purposes of conducting an audit to ascertain

whether BWAY has fully complied with its obligations to make contributions to the Fund.

The Fund has repeatedly requested access to BWAY’s books and records, but BWAY has

refused to allow the Fund to inspect its books and records as required.by ERISA, the CBA, the

Trust Agreement, and the Delinquent Contributions Policy.

               25.    Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), authorizes this Court

to award appropriate equitable relief to redress certain violations of ERISA or the documents and

instruments governing an employee benefit plan.

               26.    Plaintiffs have no adequate remedy at law to redress this violation of

BWAY’s contractual and statutory duties.

               27.    Accordingly, Plaintiffs are entitled to an Order requiring BWAY to make

its’ books and records available for the Fund’s inspection for the period April 1, 2018 through

present.

               28.    Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2), mandates that

                      In any action under this subchapter by a fiduciary for or on behalf
                      of a plan to enforce [Section 515] in which a judgment in favor of
                      the plan is awarded, the court shall award the plan,
                      the unpaid contributions,
                      (a)     interest on the unpaid contributions,
                      (b)     an amount equal to the greater of
                              (i)     interest on the unpaid contributions or;
                              (ii)    liquidated damages provided for under the plan in an
                                      amount not in excess of 20 percent (or such higher
                                      percentage as may be permitted under Federal or State law)
                                      of the [unpaid contributions],
                      (c)     reasonable attorney’s fees and costs of the action, to be paid by the
                              defendant, and
                      (d)     such other legal or equitable relief as the court deems appropriate.



                                               -6-
              Case 1:21-cv-06206 Document 1 Filed 07/21/21 Page 7 of 8




                       For purposes of this paragraph, interest on unpaid contributions
                       shall be determined by using the rate provided under the plan….

               29.     The Funds are thus entitled under ERISA Section 502(g)(2) to unpaid

contributions, interest, liquidated damages, attorney’s fees, and costs.

                                       COUNT II — LMRA

               30.     Section 301 of the LMRA, 29 U.S.C. §185(a), provides a federal cause of

action for “[s]uits for violation of contracts between an employer and a labor organization.”

               31.     By failing to allow the Fund to examine payroll records and conduct an

audit to verify the accuracy of contributions remitted, and to pay any additional contributions due

and owing, BWAY has violated the CBA the Trust Agreement, and the Delinquent Contributions

Policy.

               32.     The Fund is thus entitled under LMRA Section 301(a) to the unpaid

contributions, interest, liquidated damages, attorney’s fees, and costs.

                                     PRAYER FOR RELIEF

               WHEREFORE, Plaintiffs request that the Court enter a judgment:

               1.      Ordering BWAY to make its books and records available to the Funds for

inspection for the period commencing April 1, 2018 through present; and

               2.      Ordering BWAY to pay to the Fund (a) the delinquent contributions;

(b) interest at the rate set forth in Section 6621 of the Internal Revenue Code; interest at the rate

set forth in Section 6621 of the Internal Revenue Code; (c) an amount equal to the greater of (i)

interest on the delinquent contributions or (ii) liquidated damages of 20 percent of the delinquent

contributions; and (d) attorney’s fees and costs.




                                                 -7-
             Case 1:21-cv-06206 Document 1 Filed 07/21/21 Page 8 of 8




               3.     Providing such other legal and equitable relief as the Court deems proper,

including injunctive relief where warranted.


Dated: New York, New York
       July 20, 2021

                                                /s/ Michael S. Adler
                                                Michael S. Adler
                                                COHEN, WEISS AND SIMON LLP
                                                900 Third Avenue, Suite 2100
                                                New York, New York 10022-4869
                                                (212) 563-4100
                                                madler@cwsny.com

                                                Attorneys for Plaintiffs




                                               -8-
